DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 56 and 58-66, now renumbered as claim 1-10 have been examined. 

Allowable Subject Matter
Claims 56 and 58-66 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 02/21/2022 and Supplemental Remarks filed on 03/08/2022, have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 56 and 58 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 59-66 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Kohiyama teaches: A PIN comprising of a user name and user password and device ID of a secure device coupled to an information processing terminal are transmitted to a backup center BUC. The backup center has a database that contains a plurality of records storing a combination of encoded user ID and device ID. The backup center verifies the received information against the stored information and when the received information is matched to an existing account, the backup center downloads coded/encrypted information that was previously stored in the backup center to the secure device. Prior art of record Takemura teaches: An authentication server verifies the license code of a software application and the serial number of a device in which the software application is installed. When the license code and serial number are verifies, the software application installed in the device is activated. Prior art of record Xu teaches: The activation server verifies the license serial number of an application and once verified, transmits a success message to the client. Prior art of record Pierce teaches: After all the parts of a file are downloaded to the client computer from a server, the server is notified of a successful download operation. The server, then, updates the database history to identify the copy of the file that was downloaded and whether the download operation was successful or not.
However, the prior arts of record fail to teach: “receiving, by a remote computer, from a user device and a mobile authentication device an authentication request comprising a user device unique identifier; and “wherein the mobile authentication device is associated with the software license stored on the remote computer”, i.e., the prior arts teach receiving, by the backup center, a secure device ID of the secure device that is coupled to the information processing terminal but fail to teach receiving, by the backup center, an information processing terminal ID and also fail to teach that the secure device is associated with the software license stored on the backup center. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP2004326210A to NAKAGAWA et al: The present invention relates to a method of renewing a license of a protected document using a communication line and prevention of unauthorized use of the license by monitoring the access log record of the license. When the license server 019 receives the license renewal request, the license server 019 performs verification using the authentication data included in the request (S002). For example, it is checked whether or not the memory card is in the list of memory cards registered in the auxiliary storage device 023 of the license server 019. If it is authenticated as a registered memory card, a log transmission request is made to the memory card 009. Upon receiving the log transmission request, the memory card 009 reads the log from the tamper-resistant area 017 and transmits the log to the license server using encrypted communication (S004). As shown in the log 500 of FIG. 11, the log format is composed of an access date / time, an ID for specifying a license, a memory card ID, an ID for specifying a terminal, an ID for  encrypted contents, status information, and the like. Upon receiving the log, the license server 019 verifies the inconsistency of the log (S006), and if the verification is passed, sends the license to the memory card 009.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438